Title: From Samuel Barron to Secretary of the Navy, 22 October 1806
From: Barron, Samuel
To: Secretary of the Navy



Sir
Hampton 22d. October 1806.

I returned to this place yesterday from Currituck, having compleated the business for which I went, on the 18th. inst. the surf having been so great on the Beach previous to that time, that it was impossible to get a boat from the inlet for this purpose, there being none nearer than Knots Island.
I have the honor to enclose herewith a copy of the depositions of the Persons best acquainted with the circumstances relative to the time and manner of the destruction of the French Ship Impeteux, and as it respects the distance she now lies from the Beach, and other particulars, I have gained I believe, a very accurate knowledge, by my own observation, aided by Capt. Saunders of the Artillery & Capt. J. Barron & Lieut. Sinclair of the Navy.
We found the wreck without difficulty altho’ there was no appearance of it above the Water.  Lt. Sinclair anchored on it with a small boat, so as to enable me to make accurate observations, after which he proceeded to the depth of four fathoms water, and by the same means the distance to that depth was also ascertained.  The method of doing which, will be transmitted to the Department, whenever it may be required.
From the circumstance of her Anchor Stock having been seen, about her length, without her, and the depth of water at that distance, I conceive the remains, lay at the distance of her length, nearer the shore, than the spot, where she was destroyed, which is about three miles North of Currituck Inlet, and the same distance South of the line, dividing the States of Virginia & Carolina & fifty miles from Norfolk.
From the margin of the nearest shore (at High water Mark) to the wreck is four hundred & seventy five yards E. B. North, from high water mark to four fathom water is 960 yds. E. by N.  On the wreck at high water, the depth is 20 feet 3 inches, from which place to four fathom, it deepens gradually, and as the Ship was very light, I should suppose she would have floated, in any place between that depth & the spot where she was destroyed.

(signed) Saml. Barron.

